DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY SUBSTRATE AND DISPLAY PANEL WITH AUXILIARY PATTERNS ON SOURCE AND DRAIN ELECTRODES”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (US 2010/0151622 A1; hereinafter, “Suh”).
Regarding claims 1, 2, 4, 5, 9 and 10:
	re claim 1, Suh discloses (in Fig. 11) a display substrate, comprising:
a base 110 [0050];
a gate metal layer 21 [0041] disposed above the base, the gate metal layer including a plurality of gate electrodes (i.e., Suh discloses a display device that inherently comprises a plurality of gate electrodes for the numerous pixels in the display device);
a source-drain metal layer 23/124 [0032 and 0054] disposed at a side of the gate metal layer 21 away from the base 110, wherein the source-drain metal layer includes a plurality of source electrodes and a plurality of drain electrodes (inherent to a display device), and one of the plurality of gate electrodes, a respective one of the plurality of source electrodes, and a respective one of the plurality of drain electrodes are used to form a thin film transistor (e.g., see [0011]);
a planarization layer 129 [0052] disposed at a side of the source-drain metal layer away from the base; and a plurality of auxiliary patterns 25/27/128 [0035, 0041, 0052] disposed on surfaces of the plurality of source electrodes and the plurality of drain electrodes facing away from the base, wherein the plurality of auxiliary patterns are in contact with the planarization layer 129, and a material of the plurality of auxiliary patterns includes at least one oleophobic material (e.g., a material for “25” is OTS, see [0035] and a material for “128” is silicon dioxide [0052], which can be oleophobic);
re claim 2, the display substrate according to claim 1, wherein at least one auxiliary pattern 128 of the plurality of auxiliary patterns 25/27/128 has a single-layer structure, and the at silicon dioxide);
re claim 4, initially, with respect to this claim, the plurality of auxiliary pattern in claim 1 is considered to be only element “25”, wherein element “25” over the source and drain electrodes, accordingly, there are a plurality of elements “25”.  Therefore, Suh discloses the display substrate according to claim 1, wherein the planarization layer 27/128/129 includes a first planarization sub-layer 27 and a second planarization sub-layer 129 that are sequentially stacked in a direction away from the base toward the gate metal layer, and the second planarization sub-layer covers the first planarization sub-layer and the plurality of auxiliary patterns 25;
re claim 5, the display substrate according to claim 4, wherein a material of the first planarization sub-layer 27 and a material of the second planarization sub-layer 129 are both an organic material ([0041, 0052], and the planarization layer further includes a first spacer layer 128 disposed between the first planarization sub-layer 27 and the second planarization sub-layer 129, and a material of the first spacer layer 128 is an inorganic material (silicon dioxide, [0052]);
re claim 9, Suh discloses a display panel, comprising the display substrate according to claim 1 (e.g., see [0002]); and 
re claim 10, Initially, this claim recited process limitations the are not deemed to carry any patentable weight because this claim is directed to a product.  Note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al. 227 USPQ 964 (CFAC, 1985) and the related case law cited therein, which makes it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
Accordingly, this claim does not include any further structural limitations to the product of claim 1; therefore, the product in this claim is anticipated by Suh for reasons similar to those provide above with respect to claim 1.
Therefore, Suh anticipates claims 1, 2, 4, 5, 9 and 10

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh.
Regarding claim 6:
	Suh anticipates claim 5, but does not disclose a range in thickness for the first spacer layer; however, this claim is deemed obvious because Suh discloses the general conditions of the claimed invention, and one of ordinary skill in the art would have been able to determine an optimal or workable range for thickness of the first spacer layer.  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Allowable Subject Matter
Claims 3, 7, 8 and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitation in this claim, when combined with claim 1;
Claims 7-8 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitation in claim 7, when combined with claim 1, and claim 8 depends from claim 7;
Claim 11 is allowed primarily because the prior art of record cannot anticipate or render obvious the structural limitations in this claim, when combined with claim 10;
Claim 12 is allowed primarily because the prior art of record cannot anticipate or render obvious the structural limitations in this claim, when combined with claim 10;
Claim 13 is allowed primarily because the prior art of record cannot anticipate or render obvious the structural limitations in this claim, when combined with claim 10;
Claim 14 is allowed primarily because the prior art of record cannot anticipate or render obvious the structural limitations in this claim, when combined with claim 10;
Claim 15 is allowed primarily because the prior art of record cannot anticipate or render obvious the structural limitations in this claim, when combined with claim 10;
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The references listed on the attached PTO-892 disclose TFT structures comprising source/drain electrodes with auxiliary patterns stacked thereon, in a manner have some resemblance to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892